December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            MARY KUOL, Appellant

NO. 14-14-01008-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below, and
having inspected the record, this Court holds that the portion of the judgment
adjudicating guilt showing that appellant Mary Kuol was convicted of a state jail
felony was in error but the error is capable of reformation by this Court.
Therefore, we REFORM the judgment to reflect that appellant was convicted of a
Class A misdemeanor, and we AFFIRM that portion of the judgment as modified.

      Further, we hold that there was error in the punishment portion of the
judgment. Appellant was convicted of a Class A misdemeanor but punished in
accordance with a state jail felony enhanced to a third degree felony. We therefore
REVERSE the portion of the judgment assessing punishment and REMAND for a
new punishment determination.

      We further order this decision certified below for observance.

      We order that mandate be issued immediately.